DETAILED ACTION
Status of the Application
	Claims 1-20 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 9-10 as submitted in a communication filed on 1/19/2022 is acknowledged.  

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,868,675, 10,053,392, and 10,710,938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses compositions for increasing the availability of phosphate and other nutrients in soil comprising two bacterial cells such as E. cloacae and C. freundii (He et al.; cited in the IDS), the Examiner has found no teaching or suggestion in the prior art directed to a composition comprising C. testosteroni and P. putida as well as a carrier, a method for enhancing the rate at which organic phosphorus is converted to orthophosphate comprising contacting soil with a composition comprising C. testosteroni and P. putida as well as a carrier, or a method of making a fertilizer composition that comprises two bacterial species, wherein the first bacterial species is selected from the group of the bacterial organisms deposited as NRRL B-67136, NRRL B-67137, NRRL B-67138, and NRRL B-67139, and the second bacterial species is different from the first bacterial species and is selected from the group of the bacterial organisms deposited as NRRL B-67136, NRRL B-67137, NRRL B-67138, and NRRL B-67139. Therefore, claims 1-20, directed to (i) a composition comprising C. testosteroni and P. putida as well as a carrier, (ii) a C. testosteroni and P. putida as well as a carrier, and (iii) a method of making a fertilizer composition that comprises two bacterial species, wherein the first bacterial species is selected from the group of the bacterial organisms deposited as NRRL B-67136, NRRL B-67137, NRRL B-67138, and NRRL B-67139, and the second bacterial species is different from the first bacterial species and is selected from the group of the bacterial organisms deposited as NRRL B-67136, NRRL B-67137, NRRL B-67138, and NRRL B-67139, are allowable over the prior art of record.
With regard to the rejection of claim 9 under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of U.S. Patent No. 10,053,392, in view of Applicant’s amendment of claim 9, which now requires a carrier, this rejection is hereby withdrawn.
With regard to the nonstatutory obviousness-type double patenting rejections of claims 1-20 over claims 1-21 of US Patent No. 9,868,675, claims 1-26 of US Patent No. 10,710,938, and claims 1-20 of US Patent No. 10,053,392, in view of Applicant’s timely submission of a terminal disclaimer, these rejections are hereby withdrawn.

Conclusion
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
January 25, 2022